                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



DUWANE ROY BARKER,                                   Case No. 3:19-cv-0404-SU

               Petitioner,                           ORDER

       v.

BOARD OF PAROLE AND POST PRISON
SUPERVISION,

               Respondent.


Michael H. Simon, District Judge.

       United States Magistrate Judge Patricia Sullivan issued Findings and Recommendations

in this case on December 18th, 2019. ECF 39. Magistrate Judge Sullivan recommended that

Petitioner Duwane Roy Barker’s Petition for Writ of Habeas Corpus (ECF 2), Motion for

Evidentiary Hearing (ECF 32), and Motion to Strike (ECF 35) should be denied, that the case

should be dismissed with prejudice, and that no certificate of appealability should issue. No party

has filed objections.




PAGE 1 – ORDER
       Under the Federal Magistrates Act (“Act”), the court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       If no party objects, the Act does not prescribe any standard of review. See Thomas v.

Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act],

intended to require a district judge to review a magistrate’s report to which no objections are

filed.”); United States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding

that the court must review de novo magistrate judge’s findings and recommendations if objection

is made, “but not otherwise”).

       Although review is not required in the absence of objections, the Act “does not preclude

further review by the district judge[] sua sponte . . . under a de novo or any other standard.”

Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ. P. 72(b)

recommend that “[w]hen no timely objection is filed,” the court review the magistrate judge’s

findings and recommendations for “clear error on the face of the record.”

       No party having made objections, this Court follows the recommendation of the Advisory

Committee and reviews Magistrate Judge Sullivan’s Findings and Recommendations for clear

error on the face of the record. No such error is apparent. Accordingly, the Court ADOPTS

Magistrate Judge Sullivan’s Findings and Recommendations, ECF 39. Petitioner’s Petition for

Writ of Habeas Corpus (ECF 2), Motion for Evidentiary Hearing (ECF 32), and Motion to Strike

(ECF 35) are DENIED and the case is DISMISSED WITH PREJUDICE. The Court declines




PAGE 2 – ORDER
to issue a Certificate of Appealability on the basis that Petitioner has not made a substantial

showing of the denial of a constitutional right pursuant to 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.

       DATED this 28th day of January, 2020.


                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 3 – ORDER
